Case: 3:21-cv-00044-bbc Document #: 6 Filed: 02/08/21 Page 1 of 2

Pow. THE SEven TH CLLLUEL.

 

UNITED  STATES..OF AMeéeccA

_ | | Case Wo. Acw-44- bbe

 

: O2Lando LARRY

 

 

SEN THE UNTIED STATES Coutt OF BIPEA ES ooo

 

 

Norzcé oF APPEAL

 

 

_ Notice is eveby Give a thok. Orlondoa... Lowry -
—delendant po the. above. Cntitled. Wiatter. agpeals -
to the United States Court of A ppeats for the

that his. iule.o Ce) potion. wes a Successive.

Collateral attack. under 2S Usd. § BASS 5 -Cew.ch

 

 

that_ikt lacked. Outhority to. atertain the Rule.

 

@olbs motion, Qinatered On tsatcury/ Ad, Aogkl..

Daicd ‘ Feb had ¥ I y DOL! at.

co Che. LD. ow 4 084S3- OF 9

 

 

C

 

O rl arriba (eur wf.

poe . cs E .
Federel Gorvectioiat .Bnsh.. y jy lines.

 

VO. Dox (2000...

 

 

Gglenuitle, wu, RUBS)

 
 

 

HO ZHSG ONO

: im ' , /
rlando lear ry

: : i : 2 : 13 - SO eT f 5 Lae # oo
ire > Crt. i he ecin Ce. ct yt Ste he pate 0 fy Ae Piet Cle :

1. 10x. (roca

sjenuiite ow Al 'BS

‘a 2

#: 6 Filed02108/21 Page 2 of 2

PELLAC LEGAL. Ye yELC

“a

 

United States Court of Appeats

For the Seventh Circuit

 

yey South Dearborm Street
Coat 3 ae Ce OL eo hy
Larawe Pe hhaliigdodabdagthaghihbet dian
